Citation Nr: 1427472	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-23 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision and a May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2007 rating decision granted the Veteran's claim for PTSD and assigned it a 30 percent rating, effective July 22, 2005.  The May 2008 rating decision denied the Veteran's claim for TDIU.  The Veteran filed a Notice of Disagreement (NOD) in August 2008 and the RO issued a Statement of the Case (SOC) in May 2009.  The Veteran perfected his appeal in July 2009.  The RO subsequently issued a Supplemental SOC in August 2013.  

The Board remanded this claim for additional development in November 2013, and the case was subsequently returned for further appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's service-connected PTSD is not so severe as to prevent him from engaging in substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU due to the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran's claim for a higher rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Additionally, with regard to his claim for TDIU, in a January 2008 pre-rating letter, the Veteran was provided notice in a December 2009 letter, which addressed what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The January 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examinations and the statements from the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating (March 2009), and continues to the present time.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for PTSD.  

The Veteran's service-connected PTSD has been rated as 30 percent disabling, effective July 22, 2005.  The Veteran's disability rating assigned for PTSD was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 31 and 40 illustrate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, the Veteran's treatment records show that he has received relatively consistent mental health treatment since October 2005.  Throughout the course of his treatment, he has been assigned GAF scores of 35 and 55, and treated for symptoms of depression, anxiety, and substance abuse.  

The Veteran was afforded a VA examination for PTSD in February 2008.  The examiner noted the Veteran's medical history with regard to his PTSD as well as his reports of trauma while on active duty.  The Veteran reported using marijuana to help him fall asleep.  The Veteran reported a history of one or two night terrors per month and intrusive memories of the war.  He described a foreshortened sense of future and low self-esteem.  The Veteran also reported a history of depression and a general feeling of "doom."  The Veteran also stated that he had about three panic attacks per week.  The Veteran reported abusing alcohol from his time in the service until 1991 and denied continued problems with alcohol.  The Veteran also acknowledged a history of serious polysubstance abuse.  He denied continual use of any drug other than marijuana and amphetamines.  The examiner noted the Veteran's childhood as well as his legal history.  The Veteran reported a "long history of problems and housing due to being identified as a sexual offender."  The Veteran indicated that he works "odd jobs," but that his sister assists him with bills and housing.  But, the Veteran's only significant work history involved three years as an electrical helper, which discontinued due to his "drug problem." 

Upon examination, the Veteran was appropriately dressed and groomed; he was open and cooperative with the evaluation.  His speech was logical and evenly placed, but "often had a quality of having comments that had been repeated numerous times and were represented in a fixed manner, although occasionally they were not a response to the questions asked."  The Veteran's memory appeared intact, and he denied a history of hallucinations or paranoia.  The Veteran reported visual problems, but the examiner opined that it may be related to his substance abuse.  The Veteran denied history of suicidal thoughts or feelings, but said that a therapist described him as having "passive suicidal behaviors."  The examiner noted that the Veteran's capacity for appropriate social judgment appeared to be somewhat impaired.  The examiner opined that the Veteran suffered from characterological problems that predated his military experience and left him "vulnerable to subsequent dysfunctional coping behaviors, such as severe, chronic substance dependence."  The examiner went on to explain that it is "highly likely" that the Veteran's substance abuse contributed to his chronic depression.  The examiner also indicated that the Veteran's PTSD symptoms appeared to be relatively less impactful than his substance abuse and characterological problems in relation to his general level of functioning.  

The Veteran was afforded another PTSD VA examination in April 2013.  The examiner reaffirmed the Veteran's PTSD diagnosis and also entered a diagnosis of major depressive disorder and polysubstance dependence.  Regarding the diagnosis of polysubstance dependence, the examiner clarified that the onset is considered in part related to PTSD, but that the current use is not secondary to PTSD, but instead is considered to be "of primary dependence."  

The examiner found that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner explained, however, that the "most likely barriers" to securing and sustaining gainful employment include his poly substance dependence diagnosis.  The examiner went on to describe that the Veteran's consideration of his substance dependence as "self-medicating" that "this is a common denial-based rationale that prevents recovery and keeps pathological behavior and lifestyle patterns intact."  The examiner also noted that the Veteran's social and interpersonal effectiveness is also impacted by the Veteran's legal history and current identification as a registered sex offender.  

Upon examination, the examiner noted that the Veteran socializes with friends and that he is in contact with his sister, who helps him financially.  The Veteran reported isolation since the legal incident involving lewd or lascivious acts with a child under the age of 14.  The examiner also noted the Veteran's mental health treatment from Santa Rosa medication management; the records indicate that when the Veteran was seen in November 2012 he continued to use marijuana daily and drink one to three shots of alcohol daily.  The Veteran also reported a 40 year history of marijuana use, and records indicated a 30 year history of amphetamine dependence, which ended in 2007.  The Veteran reported depressed mood, anxiety, panic attacks occurring weekly or less, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

The examiner opined that the Veteran continued to meet the criteria for PTSD.  He noted that the Veteran also met the criteria for major depressive disorder, but explained that the predominant percentage of his major depressive disorder symptoms are considered to be attributable to non-military events.  The examiner compared the examination with the previous VA examination and stated that "there does not appear to be a worsening of degree of PTSD symptoms" since his prior examination.  He went on to opine that any "subjective worsening in general maladjustment is considered to be primarily associated with chronic substance abuse and major depressive symptoms predominantly associated with non-military factors such as the consequences of his legal history."  

Additionally, the Board notes that the Veteran and his sister have submitted statements in support of his claim.  The Veteran's sister provided a statement in June 2006 that depicted her perception of the Veteran's symptoms and problems associated with his PTSD.  Then, in a statement submitted in October 2010, the Veteran asserted that his PTSD resulted in total disability based on information he gleaned from VA treatment records and vocational rehabilitation records.  He further argued that the February 2008 VA examination was conducted before the VA vocational rehabilitation counseling session was conducted.  Thus, he opined that the VA examiner did not have the proper information from which to determine his total level of disability.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 30 percent disabling.  From the time that the Veteran filed his claim, there are consistent VA treatment records showing that he has sought mental health treatment for his PTSD symptoms, including anxiety, depression, panic attacks, and isolation.  The Board recognizes that the Veteran was shown to have occupational and social impairments, but notes that the VA examiners specifically outlined that the Veteran's substance abuse and depressive disorder symptoms are primarily responsible for those impairments.  The Board recognizes the Veteran's contentions that the February 2008 examination was inadequate, but the Board finds that, taken together, the February 2008 and April 2013 examinations are adequate for rating purposes.  Accordingly, the symptoms described by the mental health personnel and VA examiners who conducted his VA examinations most nearly approximate a 30 percent rating for the entire appeal period.  

Additionally, the Board finds that at no point during the appeal period did the Veteran's symptoms most nearly approximate a 50 percent rating.  The evidence shows that the Veteran was able to maintain some social interactions with family members and friends.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  While the Veteran has reported depression, panic attacks, intrusive thoughts, and anxiety, there was no evidence of hyperstartle response, obsessional rituals, incoherent speech, impaired impulse control, spatial disorientation, or suicidal ideation.  

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD contemplates his subjective complaints of depression, anxiety, and isolation, as well as his functional impairment.  Although the Veteran experienced depression, anxiety, nightmares, and avoidance of certain memories and thoughts, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain social relationships with friends and his sister and was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the 30 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

III.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

In determining whether an appellant is entitled to a TDIU, neither the veteran's nonservice-connected disabilities, nor may advancing age be considered.  38 C.F.R. § 4.19.

The Veteran asserts that he is unable to work due to the severity of his service-connected PTSD.  Specifically, the Veteran contends that he is unable to obtain or maintain employment due to his PTSD symptoms.  The Veteran's PTSD is currently rated at 30 percent disabling.  This rating does not meet the 60 percent schedular requirement for entitlement to individual unemployability. 

Furthermore, the Board finds that the Veteran is not unemployable.  When the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history  38 C.F.R. § 4.16(b).  The Veteran was afforded a VA examination in April 2013, and the examiner was asked to comment on the Veteran's PTSD and its impact on his ability to function in an occupational environment.  The examiner noted that the Veteran exhibited social and occupational impairment.  However, the examiner went on to explain that the majority of the Veteran's impairment was the result of polysubstance abuse, not secondary to his PTSD.  The Board notes that the examiner who conducted the counseling narrative for the Veteran's vocational rehabilitation in February 2008 stated that the Veteran had severe impairment resulting from PTSD.  However, the Board finds the PTSD VA examiner's opinion to be more probative given the examiner's thorough review of the record and comprehensive evaluation of the Veteran, to include his other mental health impairments.  The examiner provided a thorough rationale of his opinion, specifically as it pertained to the amount of impairment caused by the Veteran's PTSD symptoms as compared to his polysubstance abuse, major depressive disorder (for which the Veteran is not service-connected), and his legal history.  

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disability does not prevent him from obtaining and maintaining substantially gainful employment.  Furthermore, while the Veteran asserts that he is unemployable due to his PTSD, the mental health VA examination report of record indicates that the Veteran is primarily affected by his polysubstance abuse.  The Board places greater probative weight on the medical opinion concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability.

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected PTSD does not preclude him from securing or following substantially gainful employment.  Therefore, the Veteran's claim for TDIU due to his service-connected PTSD is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied. 

Entitlement to a TDIU due to the service-connected PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


